Exhibit 10.9

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of
November 23, 2010 (the “Effective Date”), by and among First PacTrust Bancorp,
Inc. a Maryland corporation (“Bancorp”) and Pacific Trust Bank, a
federally-chartered savings bank (“Bank”) (collectively “Employer or “First
Pac”), and Gaylin D. Anderson (“Employee”).

WITNESSETH:

WHEREAS, Employer desires to employ Employee and Employee desires to be employed
by Employer upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereby agree as follows:

1. Employment. Employer hereby agrees to employ Employee as Chief Retail Banking
Officer, and Employee hereby accepts employment with Employer upon the terms and
conditions herein set forth.

2. Term. The term of employment under this Agreement shall begin on January 3,
2011 (the “Commencement Date”) and shall expire on the date that is three years
from the Commencement Date (the “Term End Date”), unless terminated sooner as
hereinafter provided or unless extended as provided in the next sentence.
Commencing on January 3, 2014, and on each anniversary of such date, the term of
this Agreement shall automatically be extended for one additional year unless
either party notifies the other party at least ninety (90) days prior to such
date or anniversary date that the term of this Agreement will not be extended.
Reference herein to the term hereunder shall refer to both the initial term and
any extended term hereunder.

3. Duties. Employee will, during the term hereof:

be employed by Employer on a full-time basis with all such authority, duties and
responsibilities as are commensurate with his position as Chief Retail Banking
Officer and as may be consistent with such position, reporting directly to the
President or Chief Executive Officer of the Bank or Bancorp, as the case may be,
and shall perform such other duties and responsibilities on behalf of Employer
and its affiliates as reasonably may be directed by the Boards of Directors of
Employer; and

devote his full business time, energy, and skill to the business of Employer and
to the promotion of Employer’s best interests, except for vacations and absences
made necessary because of illness.

4.Compensation. During the term of this Agreement, Employer shall pay Employee:

 

  (a) on the Effective Date, a one-time signing bonus in the form of an
inducement grant of 5,000 shares of restricted stock of Bancorp, which shares
shall vest in one-third annual increments commencing on the first anniversary of
the Effective Date. The terms of such grant shall be subject to the terms of the
final restricted stock agreement evidencing such grant, the form of which shall
be attached hereto as Exhibit A (the “Restricted Stock Agreement”). In the event
of a conflict between the Restricted Stock Agreement and this Agreement, the
terms of the Restricted Stock Agreement shall control.



--------------------------------------------------------------------------------

  (b) a base salary at the rate of $220,000 per annum, payable in periodic
payments in accordance with Employer’s practices for other executive,
managerial, and supervisory employees (but not less frequently than monthly), as
such practices may be determined from time to time and subject to customary tax
withholdings. The Boards of Directors of Employer or the Compensation Committees
of the Boards of Directors of Employer (the “Committees”) will review such base
salary at least annually and, in their discretion, may increase such salary.

 

  (c) additional or special compensation, such as equity awards, incentive pay
or bonuses, based upon Employee’s performance, as the Boards of Directors of
Employer or the Committees in their discretion, may from time to time determine;
provided, however, that until such time as Employer has repaid in full all funds
received by it under the Troubled Asset Relief Program (“TARP”) of the U.S.
Department of the Treasury (the “U.S. Treasury”), any such compensation shall be
solely to the extent permitted by the requirements and restrictions of
Section 111 of the Emergency Economic Stabilization Act of 2008 (“EESA”), as
amended by the American Recovery and Reinvestment Act of 2009 (the “ARRA”), as
such requirements and restrictions are implemented by rules, regulations or
other guidance issued by the U.S. Treasury from time to time, including, but not
limited to, the Interim Final Rule published June 15, 2009 (the “IFR”) (the
provisions of EESA, as amended by ARRA, as implemented by the IFR, together with
such amendments or modifications thereto and any other rules, regulations or
guidance relating thereto as may be published from time to time are referred to
herein, collectively, as the “TARP Requirements”). Any amounts payable under
this Section 4(c) that constitute “nonqualified deferred compensation” within
the meaning of Section 409A (as defined in Section 14(a) of this Agreement)
shall be subject to such terms or conditions that satisfy the applicable
requirements of Section 409A.

All such payments, and any other compensation provided by Employer to Employee,
whether under this Agreement or otherwise, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of Employer adopted pursuant to any such law, government regulation, order or
stock exchange listing requirement) or by agreement with, or consent of,
Employee.

5. Options:

 

  (a) General. Executive may receive grants of options from Bancorp from time to
time for his services as an executive at Employer and/or any subsidiary of
Employer. On the Effective Date, Executive shall receive an inducement grant of
options from Bancorp for the purchase of 60,000 shares of Bancorp’s common stock
at an exercise price per share equal to the closing market price per share of
Bancorp’s common stock on the Effective Date (the “Initial Grant”) The Initial
Grant shall become vested and exercisable in three annual installments of 20,000
shares on the first, second and third anniversaries, respectively, of the
Effective Date. The terms of the Initial Grant, including the foregoing vesting
schedule, shall be subject to the terms of the final option agreement which
evidences the Initial Grant, which shall be attached hereto as Exhibit B (the
“Initial Grant Agreement”). In the event of a conflict between the Initial Grant
Agreement and this Agreement, the terms of the Initial Grant Agreement shall
control.

 

  (b)

Designation of Beneficiary. From time to time, by signing a form furnished to
First Pac, Employee may designate any legal or natural person or persons (who
may be



--------------------------------------------------------------------------------

 

designated contingently or successively) to whom to transfer the Initial Grant
if he were to die before he exercised the Initial Grant. If Employee fails to
designate a beneficiary as provided above, or if the designated beneficiary dies
before Employee or before complete payment, the Initial Grant shall be
transferred to the Employee’s estate. For purposes of this Agreement, the term
“designated beneficiary” means the person or persons designated by Employee as
his beneficiary in the last effective beneficiary designation form filed with
First Pac, or if Employee has failed to designate a beneficiary, the Employee’s
estate.

6. Automobile and Other Expenses. During the term of this Agreement, Employer
may: (i) elect to furnish Employee with the use of an automobile of a make and
model mutually agreeable to Employer and Employee; or (ii) provide Employee with
an auto allowance of $600.00 per month, with annual increases in such payment to
be determined by the Boards of Directors of Employer or the Committees to
reflect increases in the cost of living or fuel costs; or (iii) reimburse
Employee for business related use of his personal automobile is accordance with
the Employer’s expense policies. Employee shall be reimbursed for other expenses
incurred in connection with Employer’s business in accordance with Employer’s
expense reimbursement policy for senior executives.

7. Benefits. Employee shall be entitled to participate in such vacation, life
insurance, medical, dental, pension, supplemental disability, retirement plans
and other programs as may be approved from time to time by Employer for the
benefit of its executive employees.

8. Vacation. Employee shall be entitled to the greater of the accrual or 1.67
days of vacation for each month of service or such other accruals as outlined in
Employer’s human resource policies. In the event that the full vacation for any
calendar year is not taken by Employee, Employee’s ongoing accrual of vacation
could become limited by the maximum level of carryover accrued vacation allowed
for in Employer’s then existing policy for the carry forward of accrued
vacation.

9. Termination.

 

  (a) Employee’s employment with Employer shall be terminated (i) by reason of
Employee’s death or (ii) by reason of Employee’s becoming permanently disabled
for purposes of Employer’s long-term disability program.

 

  (b) Employer may terminate Employee’s employment hereunder for any reason,
with or without Cause, at any time upon notice to Employee, but any termination
by Employer other than termination for Cause shall not prejudice Employee’s
right to compensation or other benefits under this Agreement.

 

  (c) Employee may terminate his employment hereunder without Good Reason at any
time upon forty-five (45) days’ prior written notice to Employer. In the event
of termination of Employee’s employment pursuant to this Section 9(c), Employer
may elect to waive the period of notice, or any portion thereof, and, if
Employer so elects, Employer will pay Employee his base salary for the period so
waived.

 

  (d) Employee may terminate his employment for Good Reason within ninety
(90) days following the occurrence of any condition constituting Good Reason (as
defined below), provided that Employee has first provided notice to Employer
specifying in reasonable detail the condition giving rise to the Good Reason,
Employee has provided Employer with a period of thirty (30) days to remedy the
condition (and the notice so specifies), and Employer has failed to remedy the
condition within this thirty (30) day period.



--------------------------------------------------------------------------------

  (e) Employer and Employee may also terminate Employee’s employment with
Employer by issuing a notice to the other pursuant to Section 2 hereof.

10. Severance Benefits.

 

  (a) In the event of the termination of Employee’s employment, for any reason,
Employee shall be entitled to any Accrued Obligations.

In the event that Employer terminates Employee’s employment without Cause or
Employee resigns with Good Reason, subject to Sections 10(e)-(i) and Section 14,
(i) Employee shall be entitled to severance pay equal to eighteen (18) months’
salary at the rate of salary in effect on the date his employment with Employer
terminates, (ii) the Initial Grant, to the extent not theretofore fully vested,
shall become fully vested and immediately exercisable in accordance with its
terms and (iii) in the event the Employee is not theretofore fully vested in the
restricted shares provided under Section 4(a) as a signing bonus, the Employee
shall be entitled to be appointed as an advisor of Employer and shall be
permitted to continue serving in that capacity until all such restricted shares
have vested in full.

 

  (b)

Subject to Section 14, any severance pay to be paid pursuant to Section 10(b)
shall be paid in 18 equal monthly installments commencing on the first business
day coincident with or next following the sixtieth (60th) calendar date
following Employee’s termination of employment.

 

  (c) In the event of Employee’s death within 18 months of termination for any
reason, all remaining eligible benefits under this section shall be paid to
Employee’s designated beneficiary as noted in Section 5(b) of this Agreement.

 

  (d) Any severance pay to be paid pursuant to Section 10(b) is subject to and
conditioned upon Employee signing and delivering (and not revoking) to Employer
a general release and waiver (in a form reasonably acceptable to Employer),
waiving all claims the Employee may have against Employer, its parents,
subsidiaries, successors, assigns, affiliates, and their respective executives,
officers and directors relating to Employee’s employment with Employer.

 

  (e) The payment of the severance pay under Section 10(b) is conditioned upon
the Employee’s compliance with the non-solicitation and nondisclosure
requirements set forth in Sections 11 and 12 hereof.

 

  (f) Notwithstanding any other provision of this Agreement to the contrary, if
payments under this Agreement, together with any other payments received or to
be received by Employee in connection with a “change in control” (for purposes
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”))
would cause any amount to be nondeductible for federal income tax purposes
pursuant to Section 280G of the Code, then benefits under this Agreement shall
be reduced (but not less than zero) to the extent necessary so as to maximize
payments to Employee without causing any amount to become nondeductible.
Employee shall determine the allocation of such reduction among payments to
Employee.

 

  (g) Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Employee pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.



--------------------------------------------------------------------------------

  (h) Notwithstanding any provision in this Section 10 to the contrary, Employee
understands and agrees that any payments or benefits provided to Employee under
this Section 10 shall be made only to the extent permitted by the TARP
Requirements.

 

  (i) For purposes of this Agreement:

 

  (A) “Accrued Obligations” means (i) any base salary that Employee has earned
but not been paid during or prior to the Employee’s termination of employment,
(ii) pay for any vacation time earned but not used through the date of
termination, subject to Section 8 of this Agreement, (iii) any business expenses
that are reimbursable under Section 6 that were incurred by Employee as of the
Employee’s termination of employment but have not been reimbursed on the date of
termination, subject to the submission of any required substantiation and
documentation, and (iv) any payments or benefits to which Employee or his
beneficiary or estate is entitled under the terms of any applicable employee
benefit plan.

 

  (B) Termination for “Cause” shall mean termination of the employment of
Employee because of Employee’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
Employee shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Employee a copy of a resolution, duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Boards of Directors of Employer at a meeting or meetings of the Boards
called and held for such purpose (after reasonable notice to Employee and an
opportunity for Employee, together with Employee’s counsel, to be heard before
the Boards), stating that in the good faith opinion of the Boards, Employee has
engaged in conduct described in the preceding sentence and specifying the
particulars thereof in detail. For purposes of this section, the term
“incompetence” shall mean inability, as determined by the Boards of Directors of
Employer in their reasonable judgment, to perform stated duties.

 

  (C) “Good Reason” shall exist if, without Employee’s express written consent,
Employer shall:

 

  (1) assign to Employee duties that are materially inconsistent with that of
his position as Chief Retail Banking Officer of Employer (including status,
offices, title(s) and reporting requirements), authority, duties or
responsibilities, or any other action by Employer which results in a material
diminution in such position, authority, duties or responsibilities;

 

  (2) unless required by regulatory authorities, reduce the salary of Employee,
or materially reduce the amount of paid vacations to which he is entitled;

 

  (3) materially breach this Agreement; or

 

  (4) require Employee to relocate his principal business office outside of
Southern California; or assign to Employee duties that would reasonably require
such relocation.



--------------------------------------------------------------------------------

11. Nonsolicitation.

 

  (a) Unless otherwise agreed in writing, during the term of this Agreement, and
for a period of eighteen (18) months following a termination of Employee’s
employment with Employer entitling Employee to severance pay under
Section 10(b), Employee shall not solicit or attempt to solicit any individual
or entity who was a customer of Employer or any of its affiliates during the
period of the Employee’s employment hereunder with the intent or purpose to
perform for such customer the same or similar services which Employer or any of
its affiliates performed for such customer or induce or attempt to induce any
individual or entity who was an employee, agent or independent contractor of
Employer or any of its affiliates during the period of Employee’s employment
hereunder to discontinue providing services to Employer or any of its
affiliates.

 

  (b) Unless otherwise agreed in writing, during the term of this Agreement, and
for a period of eighteen (18) months following a termination of Employee’s
employment with Employer entitling Employee to severance pay under
Section 10(b), Employee shall not, and will not assist any other person to
(a) hire or solicit for hiring any employee of Employer or any of its affiliates
or seek to persuade any employee of Employer or any of its affiliates to
discontinue employment or (b) solicit or encourage any independent contractor
providing services to Employer or any of its affiliates to terminate or diminish
its relationship with them.

12. Nondisclosure of Confidential Information. Employee acknowledges that
Employer and its affiliates may disclose confidential information to Employee
during the term of this Agreement to enable him to perform his duties hereunder.
Employee hereby covenants and agrees that, except as required by law, regulatory
directive or judicial order, he will not, without the prior written consent of
Employer, during the term of this Agreement or at any time thereafter, disclose
or permit to be disclosed to any third party by any method whatsoever any of the
confidential information of Employer or any of its affiliates. For purposes of
this Agreement, “confidential information” shall include, but not be limited to,
any and all records, notes, memoranda, data, ideas, processes, methods,
techniques, systems, formulas, patents, models, devices, programs, computer
software, writings, research, personnel information, customer information,
financial information of Employer or any of its affiliates, plans, or any other
information of whatever nature in the possession or control of Employer which
has not been published or disclosed to the general public, or which gives to
Employer or any of its affiliates an opportunity to obtain an advantage over
competitors who do not know of or use it. Employee further agrees that if his
employment hereunder is terminated for any reason, he will leave with Employer
and will not take originals or copies of any and all records, papers, programs,
computer software and documents and all matter of whatever nature containing
secret or confidential information of Employer or any of its affiliates.

Employee agrees promptly to reduce to writing and to disclose and assign, and
hereby does assign, to Employer, its subsidiaries, successors, assigns and
nominees, all inventions, discoveries, improvements, copyrightable material,
trademarks, programs, computer software and ideas concerning the same, capable
of use in connection with the business of Employer or any of its affiliates,
which Employee may make or conceive, either solely or jointly with others,
during the period of his employment by Employer, its subsidiaries or successors.

Employee agrees, at Employer’s expense, that upon a request by Employer, to
execute, acknowledge and deliver to Employer all such papers, including
applications for patents, applications for copyright and trademark
registrations, and assignments thereof, as may be necessary, and at all times to
assist Employer, its parent, subsidiaries, successors, assigns and nominees in
every proper way to patent or register said programs, computer software, ideas,
inventions, discoveries, improvements, copyrightable material or trademarks in
any and all countries and to vest title thereto in Employer, its parent,
subsidiaries, successors, assigns or nominees.



--------------------------------------------------------------------------------

Upon a request by Employer, Employee will promptly report to Employer all
discoveries, inventions, or improvements of whatsoever nature conceived or made
by him at any time he was employed by Employer, its parent, subsidiaries or
successors. All such discoveries, inventions and improvements which are
applicable in any way to Employer’s business shall be the sole and exclusive
property of Employer.

The covenants set forth in this Section 12 are made by Employee in consideration
of the employment, or continuing employment of, and the compensation paid to,
Employee during his employment by Employer. The foregoing covenants will not
prohibit Employee from disclosing confidential or other information to other
employees of Employer or to third parties to the extent that such disclosure is
necessary to the performance of his duties under this Agreement.

Any breach of this covenant of nondisclosure will result in the forfeiture by
Employee and all other persons acting for or with Employee in any capacity
whatsoever of any and all rights to severance pay under Section 10 hereof unpaid
at the time of breach and in such event Employer shall have no further
obligation to pay any amounts related thereto.

13. Additional Remedies. Employee recognizes that his services hereunder are of
a personal, special, unique and extraordinary character and irreparable injury
will result to Employer and to its business and properties in the event of any
breach by Employee of any of the provisions of Sections 11 and 12 of this
Agreement or either of them, and that Employee’s continued employment is
predicated on the commitments undertaken by him pursuant to said Sections. In
the event of any breach of any of Employee’s commitments pursuant to Sections 11
and 12 or either of them, Employer shall be entitled, in addition to any other
remedies and damages available, to injunctive relief to restrain the violation
of such commitments by Employee or by any person or persons acting for or with
Employee in any capacity whatsoever.

14. Section 409A.

 

  (a) Notwithstanding anything to the contrary in this Agreement, if at the time
of Employee’s termination of employment, Employee is a “specified employee,” as
defined below, any and all amounts payable under Section 10 on account of such
termination of employment that constitute “nonqualified deferred compensation”
under Section 409A of Code and the regulations and guidance of general
applicability issued thereunder (“Section 409A”) and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon Employee’s death, in each case, with
interest from the date on which payment would otherwise have been made,
calculated at the applicable federal rate provided under Section 7872(f)(2)(A)
of the Code. If Employee receives compensation under Section 10 that can in part
be treated as paid under a “separation pay plan” described in Treasury
Regulation Section 1.409A-1(b)(9) then, to the extent permitted under
Section 409A, the compensation shall be treated as first made from the
separation pay plan.

 

  (b) For purposes of Section 10 of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Treasury regulation
Section 1.409A-1(h) after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by Employer to
be a specified employee under Treasury regulation Section 1.409A-1(i) in
accordance with the policies of Employer.



--------------------------------------------------------------------------------

  (c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

 

  (d) Any amount that Executive is entitled to be reimbursed or to have paid on
his behalf under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Executive’s right to reimbursement of any such expense in any other taxable
year; (ii) reimbursement of the expense shall be made, if at all, promptly, but
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.

 

  (e) The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A and the Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued in the
future. The parties shall cooperate in good faith and take all steps reasonably
necessary and practicable consistent with the terms of this Agreement to comply
with the requirements of Section 409A in order to avoid income inclusion under
Section 409A or the imposition of taxes thereunder.

15. Global TARP Limitation. In addition to, and not in limitation of, the last
paragraph of Section 4 of this Agreement, and notwithstanding anything herein to
the contrary, until such time as Employer has repaid TARP funds to the U.S.
Treasury in full, all amounts payable hereunder shall be subject to and limited
by the TARP Requirements as in effect from time to time (regardless of whether
the terms hereof specifically refer to TARP or the TARP Requirements), as and to
the extent applicable with respect to Employee. In this regard, Employee
acknowledges and agrees that until such time as Employer has repaid TARP funds
to the U.S. Treasury in full, any bonus, retention or incentive compensation
payment Employee receives (whether paid under this Agreement or otherwise) will
be subject to recovery (clawback) by Employer if the payment was based on
materially inaccurate financial statements or any other materially inaccurate
performance metric or criteria. Employee hereby voluntarily waives any claim
against Employer or any of its affiliates for any such recovery or for any other
changes to his compensation, bonus, incentive and other benefit plans,
arrangements, policies and agreements (including golden parachute agreements and
tax gross-ups) that are required to comply with the TARP Requirements
(regardless of whether the compensation, benefit or other amount is payable
under this Agreement). This waiver includes all claims the Employee may have
under the laws of the United States or any state related to the requirements
imposed by the TARP Requirements, including, without limitation, a claim for any
compensation or other payments Employee would otherwise receive.

16. Adjustments to Comply with Final Interagency Guidance on Sound Incentive
Compensation Policies. Notwithstanding anything herein to the contrary, the
compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by Employer’s
Boards of Directors to comply with the “Final Interagency Guidance on Sound
Incentive Compensation Policies” issued on an interagency basis by the Federal
Reserve System, the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation and the Office of Thrift Supervision, effective
June 25, 2010, or any amendment or modification thereto.

17. Provisions Required By Law. Notwithstanding anything herein to the contrary,
any provisions that are now or are in the future required by applicable law,
rule, regulation or regulatory guidance or policy of general applicability to be
included in this Agreement that are not expressly stated herein (including,
without limitation, any provisions so required under 12 C.F.R. Section 563.39)
shall be deemed to be a part of this Agreement as fully as if such provisions
were expressly stated herein.



--------------------------------------------------------------------------------

18. No Duplication of Employer Obligations. With respect to any payments or
other compensation to be provided hereunder by Employer, the provision of such
payments or other compensation by the Bank shall be deemed to reduce, to the
same extent, the obligation of Bancorp to provide such payments or other
compensation, and vice versa.

19. Assignment; Benefit. No party shall have the right to assign this Agreement
or any rights or obligations hereunder without the consent of each of the other
parties; provided, however, that Employer may assign its rights and obligations
hereunder (i) to any entity controlled by, under the control of, or under common
control with, Employer (as long as such entity is no less capable of fulfilling
the obligations of Employer hereunder), or (ii) to any successor to Employer
upon any liquidation, dissolution or winding up of Employer, upon any merger or
consolidation of Employer or upon any sale of all or substantially all of the
assets of Employer (as long as such successor is capable of fulfilling the
obligations of Employer hereunder).

20. Waiver. Failure of any party hereto at any time to require performance by
any other party of any provision of this Agreement shall in no way affect the
rights of such first party to require performance of that provision, and any
waiver by any party hereto of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any rights under this
Agreement.

21. Severability. If any clause, phrase, provision or portion of this Agreement
or the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Agreement and shall not affect
the application of any clause, provision, or portion hereof to other persons or
circumstances.

22. Benefits. The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employer and
Employee, its and his heirs, personal representatives and successors including
without limitation Employee’s estate and the executors, administrators, or
trustees of such estate.

23. Relevant Law. To the extent not governed by the Federal laws of the United
States of America, this Agreement shall be construed and enforced in accordance
with the laws of the State of California. Any dispute between the parties hereto
not relating to the enforcement of Section 11 or Section 12 hereof shall be
settled by arbitration in California in accordance with the then applicable
rules of the American Arbitration Association and judgment upon the award
rendered may be entered in any court having jurisdiction thereof.

24. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or two of Employer’s business days after
mailing at any general or branch United States Post Office, by registered or
certified mail postage prepaid, addressed as follows, or to such other address
as shall have been designated in writing by the addressee:

If to Employer:

 

  (a) Chief Executive Officer

First PacTrust Bancorp, Inc.

610 Bay Boulevard

Chula Vista, California 91910; and

Chief Executive Officer

Pacific Trust Bank

610 Bay Boulevard

Chula Vista, California 91910



--------------------------------------------------------------------------------

If to Employee:

Gaylin A. Anderson

2 Mollison Drive

Simi Valley, CA 93065

25. Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements, and communications,
whether oral or written, pertaining to the subject matter hereof, and this
Agreement shall not be modified or amended except by written agreement of
Employer and Employee.

26. Captions. The headings and captions hereof are for convenience only and
shall not affect the construction of this Agreement.

27. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same Agreement, which shall be sufficiently evidenced for all purposes
by any one executed counterpart.

28. Construction. Employer and the Employee acknowledge that this Agreement was
the result of arms-length negotiations between sophisticated parties each
represented by legal counsel. Each and every provision of this Agreement shall
be construed as though both parties participated equally in the drafting of
same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

29. Survival. The obligations contained in this Agreement shall survive the
termination of Employee’s employment with Employer or expiration of this
Agreement as necessary to carry out the intentions of the parties as described
herein.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Employee:

 

First PacTrust Bancorp, Inc. By:  

 

Its:  

 

Pacific Trust Bank By:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RESTRICTED STOCK AGREEMENT

 

A-1



--------------------------------------------------------------------------------

FIRST PACTRUST BANCORP, INC.

RESTRICTED STOCK AGREEMENT

RS No.         

Shares of Restricted Stock are hereby awarded on November 23, 2010 by First
PacTrust Bancorp, Inc., a Maryland corporation (the “Corporation”), to Gaylin A.
Anderson (the “Grantee”), in accordance with the following terms and conditions:

1. Share Award. Pursuant to Section 4(a) of the Employment Agreement among the
Corporation, Pacific Trust Bank and the Grantee dated as of the date hereof (the
“Employment Agreement”), as an inducement material to the Grantee’s entering
into employment with the Corporation, the Corporation hereby awards to the
Grantee 5,000 shares (“Shares”) of common stock of the Corporation (“Common
Stock”).

2. Restrictions on Transfer and Restricted Period. During the period (the
“Restricted Period”) commencing on the date of this Award Agreement and
terminating on November 23, 2013, Shares with respect to which the Restricted
Period has not lapsed may not be sold, assigned, transferred, pledged, or
otherwise encumbered by the Grantee except, in the event of the death of the
Grantee, by will or the laws of descent and distribution or pursuant to a
“domestic relations order,” as defined in Section 414(p)(1)(B) the Internal
Revenue Code of 1986, as amended (the “Code”), or as hereinafter provided.
Shares with respect to which the Restricted Period has lapsed shall sometimes be
referred to herein as “Vested.”

Provided that the Grantee has commenced employment under the Employment
Agreement and does not incur a Termination of Service or termination of
employment prior to the Commencement Date (as defined in the Employment
Agreement), Shares shall become Vested in accordance with the following
schedule:

 

Date of Vesting

  

Cumulative Number of Shares

Vested

November 23, 2011

   1,666

November 23, 2012

   3,333

November 23, 2013

   5,000

The Compensation Committee of the Board of Directors of the Corporation (or such
other committee as may be designated by the Board of Directors of the
Corporation)(the “Committee”) shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions shall lapse with
respect to any Shares or to remove any or all of such restrictions, whenever the
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws, changes in circumstances occurring after the
commencement of the Restricted Period, or any other reason. As used herein, the
term “Termination of Service” means cessation of service after the Commencement
Date (as defined in the Employment Agreement) for any reason, whether voluntary
or involuntary, so that the affected individual is not a director, advisory
director, employee or advisor of the Corporation or any affiliate of the
Corporation.

3. Termination of Service. Except as provided in Section 8 below, if the Grantee
incurs a Termination of Service for any reason (other than death or disability),
all Shares which are not vested at the time of such Termination of Service shall
upon such Termination of Service be forfeited to the Corporation. If the Grantee
incurs a Termination of Service by reason of death or disability, all Shares
awarded pursuant to this Award Agreement shall become Vested at the time of such
termination, and the Shares shall not thereafter be forfeited. In the event that
the employment of Grantee is terminated prior to the Commencement Date (as
defined in the Employment Agreement), all Shares shall upon such termination be
forfeited to the Corporation.

 

A-2



--------------------------------------------------------------------------------

4. Issuance of the Shares. Promptly after the date of this Award Agreement, the
Corporation shall recognize the Grantee’s ownership of the Shares through (i) a
crediting of the Shares to a book entry account maintained by the Corporation
(or its transfer agent or other designee) for the benefit of the Grantee, with
appropriate electronic notation of the restrictions on transfer provided herein,
or another similar method, or (ii) the issuance of certificates representing the
Shares in the name of the Grantee, bearing any legend that the Corporation deems
appropriate to reflect the restrictions on transfer provided herein, to be held
in custody by the Corporation or its designee for the benefit of the Grantee
until the Shares represented thereby become Vested.

The Grantee agrees that simultaneously with the execution of this Award
Agreement, the Grantee shall execute the stock powers attached hereto and that
the Grantee shall promptly deliver such stock powers to the Corporation. The
Grantee further agrees to execute and deliver any and all additional stock
powers and/or other instruments as the Corporation from time to time requests as
it may, in its judgment, deem to be advisable to fulfill the purposes of this
Award Agreement.

5. Grantee’s Rights. Subject to all limitations provided in this Award
Agreement, the Grantee, as owner of the Shares during the Restricted Period,
shall have all the rights of a stockholder, including, but not limited to, the
right to receive all dividends paid on the Shares and the right to vote such
Shares.

6. Expiration of Restricted Period. Upon the lapse or expiration of the
Restricted Period with respect to a portion of the Shares, the Corporation shall
release such Shares to the Grantee (i) by appropriate transfer to an
unrestricted book entry account maintained by the Corporation (or its transfer
agent or other designee) for the benefit of the Grantee (or, if the Grantee is
deceased, to his legal representative) or by other appropriate electronic
notation of the lapse or expiration of the Restricted Period with respect to
such Shares, (ii) by delivering to the Grantee (or, if the Grantee is deceased,
to his legal representative) a certificate issued in respect of such Shares
(without any legend contemplated by Section 4 above), or (iii) by any other
means deemed appropriate by the Corporation.

7. Adjustments for Changes in Capitalization of the Corporation. In the event of
any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of Shares covered by this Award Agreement shall be appropriately adjusted
by the Committee, whose determination shall be conclusive. Any shares of Common
Stock or other securities received, as a result of the foregoing, by the Grantee
with respect to Shares subject to the restrictions contained in Section 2 above
shall also be subject to such restrictions, and any certificate or other
instruments representing or evidencing such shares or securities shall be
legended and deposited with the Corporation in the manner provided in Section 4
above.

8. Effect of Change in Control. If a tender offer or exchange offer for shares
of the Corporation (other than such an offer by the Corporation) is commenced,
or if a change in control (as defined below) shall occur, and the Grantee within
twelve months thereafter incurs a Termination of Service for any reason
whatsoever other than Cause (as defined in the Employment Agreement), all
previously unvested Shares shall vest in full upon the happening of such events;
provided, however, that no Shares which have previously been forfeited shall
thereafter become Vested. As used herein, the term “change in control” means the
occurrence of any of the following three events: (i) any third person, including
a “group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, shall become the beneficial owner of shares of the Corporation with
respect to which 25% or more of the total number of votes for the election of
the Corporation’s Board of Directors may be cast, (ii) as a result of, or in
connection with, any cash tender offer, merger or other business combination,
sale of assets or contested election, or combination of the foregoing, the
persons who were directors of the Corporation shall cease to constitute a
majority of the Corporation’s Board of Directors, or (iii) the stockholders of
the Corporation shall approve an agreement providing either for a transaction in
which the Corporation will cease to be an independent publicly owned corporation
or for a sale or other disposition of all or substantially all the assets of the
Corporation

 

A-3



--------------------------------------------------------------------------------

9. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver Shares hereunder shall, if the Committee so requests, be
conditioned upon the receipt of a representation as to the investment intention
of the Grantee, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”) or any other federal, state or local securities
legislation. It may be provided that any representation requirement shall become
inoperative upon a registration of the Shares or other action eliminating the
necessity of such representation under such Securities Act or other securities
legislation. The Corporation shall not be required to deliver any Shares
hereunder prior to (i) the admission of such Shares to listing on any stock
exchange on which Shares may then be listed and (ii) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation, as the Committee shall determine to be necessary or
advisable.

10. Grantee Service. Subject to Grantee’s right, under Section 10(a) of the
Employment Agreement, to appointed as an advisor of the Corporation and to
Continue serving as an advisor of the Corporation until all of the Shares have
Vested in full in the event that Grantee’s employment is terminated by the
Corporation without “Cause” (as defined in the Employment Agreement) or is
terminated as a result of the Grantees resignation for “Good Cause” (as defined
in the Employment Agreement), nothing in this Award Agreement shall limit the
right of the Corporation or any of its Affiliates to terminate the Grantee’s
service as a director, advisory director, employee or advisor, or otherwise
impose upon the Corporation or any of its Affiliates any obligation to employ or
accept the services of the Grantee.

11. Withholding Tax. Upon the termination of the Restricted Period with respect
to any Shares (or at any such earlier time, if any, that an election is made by
the Grantee under Section 83(b) of the Code, or any successor thereto), the
Corporation may withhold from any payment or distribution made under the Plan
sufficient Shares to cover any applicable withholding and employment taxes. The
Corporation shall have the right to deduct from all dividends paid with respect
to Shares the amount of any taxes which the Corporation is required to withhold
with respect to such dividend payments.

12. Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Grantee without
the Grantee’s (or his legal representative’s) written consent.

13. Grantee Acceptance. The Grantee shall signify his acceptance of the terms
and conditions of this Award Agreement by signing in the space provided below,
by signing the attached stock powers, and by returning a signed copy hereof and
of the attached stock powers to the Corporation.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.

 

  FIRST PACTRUST BANCORP, INC. By:  

 

  ACCEPTED:  

 

 

 

  (Street Address)  

 

  (City, State & Zip Code)

 

A-5



--------------------------------------------------------------------------------

STOCK POWER

For value received, I hereby sell, assign, and transfer to First PacTrust
Bancorp, Inc. (the “Corporation”) all shares of the capital stock of the
Corporation, standing in my name on the books and records of the aforesaid
Corporation (whether in certificated form or book-entry or similar form), that
are issued to me pursuant to that certain Restricted Stock Agreement, dated
November 23, 2010, to which the Corporation and I are parties (as the same may
from time to time be amended, the “Award Agreement”), and do hereby irrevocably
constitute and appoint the Secretary of the Corporation attorney, with full
power of substitution, to transfer this stock on the books and records of the
aforesaid Corporation. To the extent the restrictions on transfer of any portion
of such shares under the Award Agreement have lapsed or expired, this Stock
Power shall cease to be of legal effect with respect to that portion of such
shares following their release to me, free of restriction, as provided in the
Award Agreement.

 

  

Dated:

In the presence of:

 

A-6



--------------------------------------------------------------------------------

STOCK POWER

For value received, I hereby sell, assign, and transfer to First PacTrust
Bancorp, Inc. (the “Corporation”) all shares of the capital stock of the
Corporation, standing in my name on the books and records of the aforesaid
Corporation (whether in certificated form or book-entry or similar form), that
are issued to me pursuant to that certain Restricted Stock Agreement, dated
November 23, 2010, to which the Corporation and I are parties (as the same may
from time to time be amended, the “Award Agreement”), and do hereby irrevocably
constitute and appoint the Secretary of the Corporation attorney, with full
power of substitution, to transfer this stock on the books and records of the
aforesaid Corporation. To the extent the restrictions on transfer of any portion
of such shares under the Award Agreement have lapsed or expired, this Stock
Power shall cease to be of legal effect with respect to that portion of such
shares following their release to me, free of restriction, as provided in the
Award Agreement.

 

  

Dated:

In the presence of:

 

A-7



--------------------------------------------------------------------------------

STOCK POWER

For value received, I hereby sell, assign, and transfer to First PacTrust
Bancorp, Inc. (the “Corporation”) all shares of the capital stock of the
Corporation, standing in my name on the books and records of the aforesaid
Corporation (whether in certificated form or book-entry or similar form), that
are issued to me pursuant to that certain Restricted Stock Agreement, dated
November 23, 2010, to which the Corporation and I are parties (as the same may
from time to time be amended, the “Award Agreement”), and do hereby irrevocably
constitute and appoint the Secretary of the Corporation attorney, with full
power of substitution, to transfer this stock on the books and records of the
aforesaid Corporation. To the extent the restrictions on transfer of any portion
of such shares under the Award Agreement have lapsed or expired, this Stock
Power shall cease to be of legal effect with respect to that portion of such
shares following their release to me, free of restriction, as provided in the
Award Agreement.

  

Dated:

In the presence of:

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INITIAL GRANT AGREEMENT

 

B-1



--------------------------------------------------------------------------------

FIRST PACTRUST BANCORP, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT-INDUCEMENT GRANT

NQSO NO.         

This Option is granted on November 23, 2010 (the “Grant Date”), by First
PacTrust Bancorp, Inc., a Maryland corporation (the “Corporation”), to Gaylin A.
Anderson the “Optionee”), in accordance with the following terms and conditions:

1. Option Grant and Exercise Period. Pursuant to Section 5(a) of the Employment
Agreement by and among n the Corporation, Pacific Trust Bank and the Optionee
dated as of the date hereof (the “Employment Agreement”), as an inducement
material to the Optionee’s entering into employment with the Corporation, the
Corporation hereby grants to the Optionee a Non-Qualified Stock Option
(“Option”) to purchase an aggregate of 60,000 shares (the “Option Shares”) of
the common stock of the Corporation (“Common Stock”) at the price of $11.36 per
share (the “Exercise Price”).

This Option shall be exercisable only during the period (the “Exercise Period”)
commencing on the dates set forth in Section 2 below, and ending at 5:00 p.m.,
Chula Vista, California time, on the date 10 years after the Grant Date, such
later time and date being hereinafter referred to as the “Expiration Date,”
subject to earlier vesting and earlier expiration in the event of a Termination
of Service or in the event that Optionee’s employment is terminated prior to the
Commencement Date (as defined in the Employment Agreement), as and to the extent
provided in Section 5.

2. Method of Exercise of This Option. This Option may be exercised during the
Exercise Period, with respect to not more than the cumulative number of Option
Shares set forth below on or after the dates indicated, by giving written notice
to the Corporation as hereinafter provided specifying the number of Option
Shares to be purchased.

 

Cumulative Number of Option

Shares Exercisable

  

Date

20,000

   November 23, 2011

40,000

   November 23, 2012

50,000

   November 23, 2013

The notice of exercise of this Option shall be in the form prescribed by the
Compensation Committee of the Board of Directors of the Corporation (or such
other committee as may be designated by the Board of Directors of the
Corporation) (the “Committee”) and directed to the address set forth in
Section 10 below. The date of exercise is the date on which such notice is
received by the Corporation. Such notice shall be accompanied by payment in full
of the Exercise Price for the Option Shares to be purchased upon such exercise.
Payment shall be made (i) in cash, which may be in the form of a check, money
order, cashier’s check or certified check, payable to the Corporation, or
(ii) by delivering shares of Common Stock already owned by the Optionee having a
market value equal to the Exercise Price, or (iii) a combination of cash and
such shares. Promptly after such payment, subject to Section 3 below, the
Corporation shall issue and deliver to the Optionee or other person exercising
this Option a certificate or certificates representing the shares of Common
Stock so purchased, registered in the name of the Optionee (or such other
person), or, upon request, in the name of the Optionee (or such other person)
and in the name of another in such form of joint ownership as requested by the
Optionee (or such other person) pursuant to applicable state law.

 

B-2



--------------------------------------------------------------------------------

3. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee, in such form as the Committee shall
determine to be necessary or advisable to comply with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) or any other federal,
state or local securities legislation. It may be provided that any
representation requirement shall become inoperative upon a registration of the
Option Shares or other action eliminating the necessity of such representation
under such Securities Act or other securities legislation. The Corporation shall
not be required to deliver any shares hereunder prior to (i) the admission of
such shares to listing on any stock exchange on which shares may then be listed
and (ii) the completion of such registration or other qualification of such
shares under any state or federal law, rule or regulation, as the Committee
shall determine to be necessary or advisable.

4. Nontransferability of This Option. This Option may not be assigned,
encumbered, transferred, pledged or hypothecated except, (i) in the event of the
death of the Optionee, by will or the applicable laws of descent and
distribution or pursuant to a beneficiary designation as described below, or
(ii) pursuant to a “domestic relations order,” as defined in
Section 414(p)(1)(B) of the Internal Revenue Code of 1986, as amended, or
(iii) in a gift to any member of the Optionee’s immediate family or to a trust
for the benefit of one or more of such immediate family members. During the
lifetime of the Optionee, this Option shall be exercisable only by the Optionee
or a person acting with the legal authority of the Optionee unless it has been
transferred as permitted hereby, in which case it shall be exercisable only by
such transferee. For the purpose of this Section 4, the Optionee’s “immediate
family” shall mean the Optionee’s spouse, children and grandchildren.

From time to time, by signing a form furnished to the Corporation, the Optionee
may designate any legal or natural person or persons (who may be designated
contingently or successively) to whom to transfer the unexercised portion this
Option if the Optionee were to die prior to the Expiration Date without having
exercised such unexercised portion. If the Optionee fails to designate a
beneficiary as provided above, or if the designated beneficiary dies before the
Optionee or before such unexercised portion is so transferred, such unexercised
portion shall be transferred to the Optionee’s estate. For purposes of this
Option, the term “designated beneficiary” means the person or persons designated
by Optionee as Optionee’s beneficiary in the last effective beneficiary
designation form filed with the Corporation.

The provisions of this Option shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto, the successors and assigns of the
Corporation and any person acting with the legal authority of the Optionee or to
whom this Option is transferred in accordance with this Section 4.

5. Termination of Service or Death of the Optionee. Except as provided in this
Section 5, and notwithstanding any other provision of this Option to the
contrary, this Option shall be exercisable only if the Optionee has not incurred
a Termination of Service at the time of such exercise. As used herein, the term
“Termination of Service” means cessation of service after the Commencement Date
(as defined in the Employment Agreement) for any reason, whether voluntary or
involuntary, so that the Optionee is not an employee, a director or an advisory
director of the Corporation or any affiliate of the Corporation.

If the Optionee incurs a Termination of Service for any reason excluding death
and Termination of Service for Cause (as defined in the Employment Agreement),
the Optionee may, but only within the period of one year immediately succeeding
such Termination of Service and in no event after the Expiration Date, exercise
this Option to the extent the Optionee was entitled to exercise this Option on
the date of Termination of Service (after giving effect to any acceleration of
vesting as provided in the last paragraph of this Section 5). If the Optionee
incurs a Termination of Service for Cause, all rights under this Option shall
expire immediately.

In the event of the death of the Optionee prior to the Optionee’s Termination of
Service or during the one year period referred to in the immediately preceding
paragraph, the person or persons to whom the Option has been transferred
pursuant to Section 4 may, but only to the extent the Optionee was entitled to
exercise this Option on the date of the Optionee’s death (after giving effect to
any acceleration of vesting as provided in the last paragraph of this
Section 5), exercise this Option at any time within the one year period
following the death of the Optionee, but in no event after the Expiration Date.
Following the death of the Optionee, the Committee may, in its sole discretion,
as an alternative means of settlement of this Option, elect to pay to the person
to whom this Option is transferred pursuant to Section 4 the amount by which the
market value per share of Common Stock on the date of exercise of this Option
shall exceed the Exercise Price per Option Share, multiplied by the number of
Option Shares

 

B-3



--------------------------------------------------------------------------------

with respect to which this Option is properly exercised. Any such settlement of
this Option shall be considered an exercise of this Option for all purposes of
this Option.

In the event that Optionee’s employment is terminated by the Corporation without
Cause (as defined in the Employment Agreement) or is terminated as a result of
the Optionee resigning for Good Reason (as defined in the Employment Agreement),
this Option, to the extent not theretofore vested and exercisable, shall become
fully vested and exercisable and shall remain exercisable for the period
specified above in this Section 5.

In the event that Optionee’s employment is terminated prior to the Commencement
Date (as defined in the Employment Agreement), all rights under this Option
shall expire immediately upon such termination.

6. Adjustments for Changes in Capitalization of the Corporation. In the event of
any change in the outstanding shares of Common Stock after the Grant Date by
reason of any recapitalization, stock split, reverse stock split, stock
dividend, reorganization, consolidation, combination or exchange of shares,
merger, or any other change in the corporate structure of the Corporation or in
the shares of Common Stock, the number and class of shares covered by this
Option and the Exercise Price shall be appropriately adjusted by the Committee,
whose determination shall be conclusive.

7. Effect of Merger or Other Reorganization. In the event of any merger,
consolidation or combination of the Corporation with or into another corporation
(other than a merger, consolidation or combination in which the Corporation is
the continuing corporation and which does not result in the outstanding shares
of Common Stock being converted into or exchanged for different securities, cash
or other property, or any combination thereof), the Optionee shall have the
right (subject to the limitations contained herein), thereafter and during the
Exercise Period, to receive upon exercise of this Option an amount equal to the
excess of the market value on the date of such exercise of the securities, cash
or other property, or combination thereof, receivable upon such merger,
consolidation or combination in respect of a share of Common Stock over the
Exercise Price, multiplied by the number of Option Shares with respect to which
this Option shall have been exercised. Such amount may be payable fully in cash,
fully in one or more of the kind or kinds of property payable in such merger,
consolidation or combination, or partly in cash and partly in one or more of
such kind or kinds of property, all in the discretion of the Committee.

8. Stockholder Rights Not Granted by This Option. The Optionee is not entitled
by virtue hereof to any rights of a stockholder of the Corporation or to notice
of meetings of stockholders or to notice of any other proceedings of the
Corporation.

9. Withholding Tax. Where the Optionee or another person is entitled to receive
Option Shares pursuant to the exercise of this Option, the Corporation shall
have the right to require the Optionee or such other person to pay to the
Corporation the amount of any taxes which the Corporation or any of its
affiliates is required to withhold with respect to such Option Shares, or in
lieu thereof, to retain, or sell without notice, a sufficient number of such
shares to cover the amount required to be withheld, or, in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee’s compensation payable
by the Corporation to satisfy the Corporation’s tax withholding requirements.

10. Notices. All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of First PacTrust Bancorp, Inc., 610 Bay
Boulevard, Chula Vista, California 91910. Any notices hereunder to the Optionee
shall be delivered personally or mailed to the Optionee’s address noted below.
Such addresses for the service of notices may be changed at any time provided
written notice of the change is furnished in advance to the Corporation or to
the Optionee, as the case may be.

11. Optionee Service. Nothing in this Option shall limit the right of the
Corporation or any of its affiliates to terminate the Optionee’s service as a
director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its affiliates any obligation to employ or accept the
services of the Optionee.

12. Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Optionee without
the Optionee’s (or his legal representative’s) written consent.

 

B-4



--------------------------------------------------------------------------------

13. Optionee Acceptance. The Optionee shall signify his acceptance of the terms
and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Corporation at the address set forth in
Section 10 above.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.

 

FIRST PACTRUST BANCORP, INC. By:  

 

  ACCEPTED:  

 